 Case 2:17-cr-00080-JS Document 84-1 Filed 06/29/21 Page 1 of 4 PageID #: 437


                                                                                  FILED
                                                                               IN CLERK'S OFFICE
                                                                          U.S. DISTRICT COURT E.D.N.Y.
SLR:LDM:MMO
F.#2016R02221
                                                                                 DEC 19 2017             I

UNITED STATES DISTRICT COURT                                              *
                                                                          LONG ISL.AND OFFICE
EASTERN DISTRICT OF NEW YORK                                                                             I




 -----------------X
 UNITED STATES OF AMERICA                            ORDER OF FORFEITURE

        - against-                                   l 7-CR-80 (JS)
                                                        fie.ti. :l:j 2.
 JACK VITAYANON,

                          Defendant.

 -----------------X
                WHEREAS, on or about December 1S, 2017, JACK VITAYANON (the

"defendant"), entered a plea of guilty to the offense charged in Count One of the above-

captioned Indictment, charging a violation of 21 U.S.C. § 846; and

                WHEREAS, pursuant to 21 U.S.C. § 8S3(a), the defendant has consented to

the entry of a forfeiture money judgment in the amount of one hundred twenty-five thousand

dollars and no cents ($125,000.00) (the "Forfeiture Money Judgment''), as: (a) property

constituting, or derived from, any proceeds obtained directly or indirectly as the result of the

defendant's violation of 21 U.S.C. § 846; (b) any property used, or intended to be used, in

any manner or part, to commit, or facilitate the commission of, such violation; and/or (c)

substitute assets, pursuant to 21 U.S.C. § 853(p).

                IT IS HEREBY ORDERED, ADJUDGED AND DECREED, on consent, by

and between the United States and the defendant as follows:

                1.    The defendant shall forfeit to the United States the full amount of the

Forfeiture Money Judgment, pursuant to 21 U.S.C. §§ 853(a) and 853(p).
 Case 2:17-cr-00080-JS Document 84-1 Filed 06/29/21 Page 2 of 4 PageID #: 438




               2.     All payments made towards the Forfeiture Money Judgment shall be

made by a money order, or a certified or official bank check, payable to "United States

Customs & Border Protection" with the criminal docket number noted on the face of the

check. The defendant shall cause said check to be delivered by overnight delivery to

Assistant United States Attorney Madeline M. O'Connor, United States Attorney's Office,

Eastern District ofNew York, 610 Federal Plaza, Central Islip, New York 11764. The

Forfeiture Money Judgment shall be paid in full on or before the date of the defendant's

sentencing (the "Due Date").

              3.      Upon entry of this Order of Forfeiture ("Order''), the United States

Attorney General or his designee is authorized to conduct any proper discovery in

accordance with Fed. R. Crim. P. 32.2(b)(3) and (c). The United States alone shall hold title

to the monies paid by the defendant to satisfy the Forfeiture Money Judgment following the

Court's entry of the judgment of conviction.

              4.      The defendant shall not file or interpose any claim or assist others to

file or interpose any claim to any property against which the government seeks to execute the

Forfeiture Money Judgment in any administrative or judicial proceeding. The defendant

shall fully assist the government in effectuating the payment of the Forfeiture Money

Judgment. If the Forfeiture Money Judgment is not received as provided above, the

defendant shall forfeit any other property of his up to the value of the outstanding balance,

pursuantto 21 U.S.C. § 8S3(p).

              5.      The defendant knowingly and voluntarily waives his right to any

required notice concerning the forfeiture of the monies and/or properties forfeited hereunder,

United States v. Jack Vitayanon, 17-CR-80 (JS)
Order of Forfeiture
Page2
 Case 2:17-cr-00080-JS Document 84-1 Filed 06/29/21 Page 3 of 4 PageID #: 439




including notice set forth in an indictment or information. In addition, the defendant

knowingly and voluntarily waives his right, if any, to a jury trial on the forfeiture of said

monies and/or properties, and waives all constitutional, legal and equitable defenses to the

forfeiture of said monies and/or properties, including, but not limited to, any defenses based

on principles of double jeopardy, the Ex Post Facto clause of the Constitution, the statute of

limitations, venue, or any defense under the Eighth Amendment, including a claim of

excessive fines. The defendant further agrees that all elements of21 U.S.C. § 853(p) have

been satisfied.

                  6.   The entry and payment of the Forfeiture Money Judgment is not to be

considered a payment of a fine, penalty, restitution loss amount or a payment of any income

taxes that may be due and shall survive bankruptcy.

                  7.   Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this Order shall

become final as to the defendant at the time of sentencing and shall be made part of the

sentence and included in the judgment of conviction. This Order shall become the Final

Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2). At that time, the properties

forfeited herein shall be forfeited to the United States for disposition in accordance with the

law.

                  8.   This Order shall be binding upon the defendant and the successors,

administrators, heirs, assigns and transferees of the defendant, and shall survive the

bankruptcy of any of them.

              9.       This Order shall be final and binding only upon the Court's "so

ordering'' of the Order.

United States v. Jack Vitayanon, 17-CR-80 (JS)
Order of Forfeiture
Page3
 Case 2:17-cr-00080-JS Document 84-1 Filed 06/29/21 Page 4 of 4 PageID #: 440




               10.    The Court shall retain jurisdiction over this action to enforce

compliance with the terms of this Order and to amend it as necessary, pursuant to Fed. R.

Crim. P. 32.2(e).

               11.    The Clerk of the Court is directed to send, by inter-office mail, five (5)

certified copies of this executed Order to the United States Attorney's Office, Eastern

District ofNew York, Attn: FSA paralegal Kristen Lake, 610 Federal Plaza, 5th floor, Central




                                                SO ORDERED:


                                                              !JOANNA SEYBERt'.
                                                  NORABLEJOANNA         ERT
                                                UNITED STATES DISTRI T JUDGE
                                                EASTERN DISTRICT OF NEW YORK




United States v. Jack Vitayanon, 17-CR-80 (JS)
Order of Forfeiture
Page4
